Citation Nr: 1226655	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) improved pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 determination of the Waco, Texas, Regional Office (RO) which determined that the Veteran did not meet the basic eligibility requirements for VA improved pension benefits.  In October 2009, the appellant was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  In February 2011, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran, whose active military service was from August 15, 1974, to September 13, 1974, did not have at least 90 days of active military service during a period of war as defined for VA benefits purposes.

2.  The Veteran was apparently discharged from active service because of a respiratory disorder, a non-service-connected disorder.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold eligibility requirements for VA improved pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The sole question before the Board is whether the Veteran meets the threshold eligibility requirements established by statute for a non-service-connected pension.

In the interest of clarity, the Board will initially discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns and the Veterans Claims Assistance Act of 2000 (VCAA)

In February 2011, the Board remanded the case for further development.  The Board directed the RO to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran 's claim of entitlement to service connection for bronchitis.  In the December 2011 rating decision, the RO denied the reopening of a claim of entitlement to service connection for asthma/bronchitis.  The appellant and his accredited representative were informed in a December 2011 correspondence of the resulting decision and his associated appellate rights.  The claimant did not appeal that denial.  The RO readjudicated the pension claim most recently in a March 2012 supplemental statement of the case.

The Board directed the RO to ensure that all notification and development action required by the VCAA is completed.  In a March 2011 correspondence, the RO addressed the VCAA as to the respiratory-disorder claim but not the pension claim.  Nevertheless, in the September 2006 correspondence that denied the pension claim the RO informed what the evidence must show for the Veteran to qualify for pension benefits.  The RO obtained service treatment records and documentation as to the dates of his service.  The RO also notified and assisted the claimant in the development of the claim to reopen entitlement to service connection for a respiratory disorder pursuant to the VCAA.

In light of the above, the RO has complied with the directives of the February 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.


Pertinent law and regulations

Eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  
See 38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) (non-service- connected pension benefits are payable to a veteran who served for 
90 days or more during a period of war).  Non-service-connected pension benefits may be awarded if the claimant served less than 90 days during a period of war and was discharged or released from service for a service-connected disability.

Analysis

Service department records establish that the Veteran served from August 15, 1974, to September 13, 1974.  Although this service was during a period of war (see 38 C.F.R. § 3.2), it is less than 90 days.  The appellant does not dispute those dates and does not allege any additional active duty service during a period of war.  The claimant reports that he had a period of basic training with the Army National Guard from July to October 1977.  See August 2006 claim.  That period of alleged period of basic training, even if 90 days or more, was not during a period of war.  See 38 C.F.R. § 3.2.  Therefore, the appellant did not have at least 90 days of active military service during a period of war as defined for VA benefits purposes.

The Veteran was apparently discharged from active service because of a respiratory disorder.  In a December 2011 rating decision, the RO denied the reopening of a claim of entitlement to service connection for asthma/bronchitis.  The Veteran did not appeal that denial.  The December 2011 rating decision denying the reopening of a claim of entitlement to service connection for asthma/bronchitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Therefore, the respiratory disorder is a non-service-connected disorder, and the appellant was not discharged or released from service for a service-connected disability.  Accordingly the exception to the 90 days of service rule which the Veteran seeks to invoke does not avail him.  Entitlement to a non service-connected pension is denied based on lack of qualifying service.  Thus, there is no legal basis for providing the benefit the claimant seeks.  


ORDER

Entitlement to VA improved pension benefits is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


